928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert THROWER, Plaintiff-Appellant,v.Lynn C. SLABY, Patricia Cosgrove, Robert Bulford, GeorgeEmershaw, Debra Shifrin, Phillip Korey, Stewart I.Mandel, Patricia Scott, James P. Winter,Diana Zaleski, Defendants-Appellees.
No. 90-3549.
United States Court of Appeals, Sixth Circuit.
March 19, 1991.

N.D.Ohio, No. 90-00718;  S.H. Bell, J.

N.D.Ohio

1
AFFIRMED.


2
Before KRUPANSKY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

3
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the appellant's brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


4
Albert Thrower appeals the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Thrower alleged that the defendant state and federal prosecutors, state-court judge, court clerk, court reporter, and private attorneys conspired to deprive him of his property without due process in retaliation for his attempt to withdraw guilty pleas in related criminal proceedings.  Thrower sought injunctive relief and compensatory and punitive damages.  The district court concluded that Thrower did not plead that state remedies are inadequate to redress the alleged deprivation, and dismissed the complaint as without arguable basis in law.


5
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum of opinion and order filed on June 8, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation